Exhibit 10.4

 



LOAN AGREEMENT

 

This LOAN AGREEMENT (this "Agreement") dated August 13, 2020, is being entered
into by and among Micronet Ltd., a corporation organized under the laws of the
State of Israel (“Micronet”) and MICT Telematics ltd, a corporation organized
under the laws of the State of Israel, a subsidiary of Mict, Inc., a Delaware
corporation (MICT Telematics and MICT, collectively: "MICT").

 

1.       ACCOUNTING AND OTHER TERMS. Accounting terms not defined in this
Agreement will be construed following Israeli GAAP. Calculations and
determinations must be made following Israeli GAAP.

 

2.       LOAN AND TERMS OF PAYMENT

 

2.1       Effective upon the execution of this Agreement, MICT shall extend to
Micronet, a loan that will replace the Outstanding Intercompany Debt Amounts
provided by MICT to Micronet during the period between November 24, 2019 to
August 13, 2020, for its working capital and general corporate needs which
amount estimated to USD 175,000 ("Outstanding Intercompany Debt Amounts").

 

2.2       The Loan shall NOT accrue any interest and shall not be linked to any
index.

 

2.3 Micronet will repay all outstanding amount pursuant to the Loan by no later
than August 13, 2021. In the event Micronet shall default on any Loan, all
outstanding Loans Sum at such date shall be immediately due and payable.

 

3.       COSTS. Each party shall bear its own costs and expenses related to the
execution of this agreement and the performance.

 

4 TAXES. Each party shall bear its own tax or other compulsory applicable
payments related to the execution of this agreement and the performance.

 

5.       NOTICES. All notices or demands by any party about this Agreement or
any other related agreement must be in writing and be personally delivered or
sent by an overnight delivery service, by certified mail, postage prepaid,
return receipt requested, or by telefacsimile to the addresses set below.

 

6.       CHOICE OF LAW, VENUE. The laws of the State of Israel exclusively
govern this Agreement without regard to principles of conflicts of law. Micronet
and MICT each submit to the exclusive jurisdiction of the courts in Tel Aviv,
Israel.

 

7 GENERAL PROVISIONS

 

7.1       Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Micronet may not assign this
Agreement or any rights under it without MICT's prior written consent, which may
be granted or withheld at MICT's discretion.

 





2 

 

7.2       Severability of Provision Amendments in Writing, Integration. Each
provision of this Agreement is severable from every other provision in
determining the enforceability of any provision. All amendments to this
Agreement must be in writing and signed by Micronet and MICT. This Agreement
represents the entire agreement about this subject matter, and supersedes prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement merge into this Agreement and the Loan
Documents.

 

7.3       Termination. This Agreement shall terminate upon the repayment in full
of the Loan.

 

            Micronet Ltd.   MICT Telematics   By:     By:     Title:     Title:
   

 

 

 

 





 